 in ache Matter of SYDNEY-THOMAS CORPORATIONandPAPER WORKERSORGANIZING COMMITTEE, C. I. O.Case No. 9-R-1450.-Decided September 5, 1944Messrs. HarryKKasfirandJonah Mehl,of Cincinnati,Ohio, for theCompany..Messrs. Julius HolzbergandHowardForkner,of Cincinnati, Ohio,for the C. I. O..Messrs. Earl Taylor,S. A. Stephens,and E.C. Bundy,of Cincinnati,(Ohio, for ,the A. F. L.Mr. William C. Baisinger,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONi'STATEMENT OF THE CASEUpon petition duly filed by Paper Workers Organizing Committee,.C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofSydney-Thomas Corporation, Cincinnati, Ohio, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Benjamin E. Cook, TrialExaminer.Said hearing was held at Cincinnati, Ohio, on June 29,1944.On July-18, 1944, pursuant to an order of the Board reopeningthe record, a further hearing upon due notice was held at Cincinnati,.Ohio, before the same Trial Examiner.At both hearings the Com-pany, the C. I. 0., and Local 490, International Brotherhood of Pulp,.Sulphite and Paper Mill Workers, A. F. L., herein called the A. F. L.,appeared and participated.-'All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, to introduceevidence bearing on the issues, and to file briefs with the Board. TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.i A written waiver signed by the C I O , introduced into evidence at the first hearing,states that the C. I 0 waives any right, power, or privilege to protest any election heldin this proceeding on any ground set forth in Case No 9-C-2034.58 N. L. R. B, No. 11.51 52DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the-entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSydney-Thomas Corporation, an Ohio corporation with its prin-cipal offices and places of business in Cincinnati, Ohio, operates fourplants in Cincinnati, Ohio, at which it is engaged in the manufactureof paper, window shades, cellophane bags, paper bags, and confec-tionery cake decorations.During the year 1943 the raw materials usedby the Company in the manufacture of cellophane bags and paperbags consisted of approximately $1,000,000 worth of paper, cello-phane, and glue, of which over 98 percent was shipped to the Com-pany's plants from points outside the State of Ohio.During the sameperiod the Company purchased approximately $10,000 worth of sugarand egg whitefor use inthe manufacture of confectionerycake deco-rations, all of which was purchased within the State of Ohio.During1943 the value of the confectionery cak,; decorations manufactured bythe Company was in excess of $40,000, of which over 20 percent wasshipped to points outside the State of Ohio.The Company admits, and we find, that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPaperWorkers Organizing Committee is a labor organizationaffiliatedwith the Congress of Industrial Organizations,admittingto membership employeesof the Company.Local 490,InternationalBrotherhoodof Pulp, Sulphite and PaperMillWorkers is a labor organizationaffiliatedwith the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company's operations are conducted at four locations in thecity of Cincinnati, Ohio, known as the Reading Road plant, the WestEighth Street plant, the Central Avenue plant, and the Warehouse,respectively.All of these buildings are situated within a radius of21/2miles.At the hearing the parties stipulated that on or about April 1, 1944,the C. I. O. advised the Company by letter that it represented a ma-jority of the employees in the Central Avenue plant who, it contended,constituted an appropriate bargaining unit, requesting recognitionas their exclusive bargaining representative, and that the Company SYDNEY-THOMASCORPORATION53refused to accord the C. I. O. such recognition unless and until it wascertified by the Board.On June 17, 1942, pursuant to the results of a consent election heldon February 20, 1942, under the Board's supervision,2 the Company andthe A. F. L. entered into a collective bargaining contract covering allemployees of the West Eighth Street plant with certain exceptions.On January 29, 1943, the same parties executed a second agreementcovering the same employees.On or about January 1, 1944, the Com-pany, by means of a business merger, acquired the businesses of theMehl Manufacturing Company and the Imperial Paper Company,both of Cincinnati, Ohio.Prior to the merger the Mehl Manufactur-ing Company had operated plants at 1644 West Central Avenue, nowknown as the Company's Central Avenue plant, where it was engagedin the manufacture of paper bags and cake decorations, and at 2057Reading Road, now known as the Company's Reading Road plant,where it was engaged in the manufacture of paper bags.Before themerger, Imperial Paper Company operated a plant at 320 West Cen-tral Avenue, now known as the Company's Warehouse, where it wasengaged in the business of wholesale paper jobbing.On February 29,1944, subsequent to,the merger, the Company and the A. F. L. ex-ecuted a third contract which provided for a closed shop and duescheck-off and, by its terms vas to remain in effect "for 1 year from -February 1st, 1944, and thereafter for succeeding periods," in theabsence of notice by either party to the contrary served upon the otherparty 60 days prior to any anniversary date of the contract.Thecontract's recognition clause provides, in part, "The Company herebyrecognizes the Union as the sole and exclusive representative for thepurposes of collective bargaining with respect to rates of pay, wages,hours of work and other conditions of employment, for all plant pro-duction workers, but exclusive of .. ."The C. I. O. contends that the contract of February 29, 1944, coversonly employees of the West Eighth Street plant.The A. F. L. claimsthat it covers employees of the West Eighth Street and Reading Roadplants.The Company takes the position that it covers the employeesof all its operations.In the light of the collective bargaining historyprior to the execution of the 1944 contract, the language contained inthat contract appears to support the C. I. O.'s position.Wage scalesare set out only for employees of the "Shade Department" and the"Harness Department," both of which are located in the West EighthStreet plant.Under Article VII of the contract appears the followingclause :2At the time of the consent election the Company operated only the west Eighth Streetplant, at which it was engaged in manufacturing window shades, paper bags, and alsocertain war materials.Only five persons participated in the consent election. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDFor the purposes of interpreting this agreement, insofar as dis-tribution or sharing work, seniority, wages and overtime paymentetc., eachdepartment shall be considered as a separate and distinctdepartment of the Sydney-Thomas Corporation, it being under-stood that the employees of the Shade Department will hold theirseniority rights with the Sydney-Thomas Corporation if andwhen the Harness Department is discontinued.From the record it appears that in March 1944, the A. F. L. approachedthe Company with respect to extending the contract's coverage to theReading Road and Central Avenue plants.Although the Companydid not oppose such extension, the contract was not amended nor didthe A. F. L. attempt to organize the employees at either the ReadingRoad or Central Avenue plant until the first week in April 1944.The record contains no evidence to indicate that the closed-shop ordues check-off provisions of the contract were ever put into effect atany but the West Eighth Street plant.Moreover, the A. F. L. admitsthat it has no members among the employees of the Central Avenueplant.In view of the foregoing facts, it seems apparent that, at the timethe February 29, 1944, contract was executed, the contracting partiesintended that it should lover only those employees for whom theA. F. L. had theretofore bargained, namely, the employees of theWest Eighth Street plant.Accordingly, since we hereinafter findthat a company-wide unit is appropriate, we conclude that the contractdoes not constitute a bar to a determination of representatives for theemployees comprising the appropriate unit.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAt the original hearing the C. I. 0. requested a bargaining unitcomprised of all production and maintenance employees at the CentralAvenue plant, excluding office and clerical employees, plant-protectionemployees, foremen, assistant foremen, foreladies, assistant foreladies,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.However, in view ofthe additional evidence adduced at the second hearing on July 18,1944, concerning the proposed centralization of all the Company'soperations, the C. I. 0. takes the alternative position that a company-3 SeeMatter of Mills Industries,Incorporated,et al., 57N. L. R. B.467, andMatterof Dolese &,Shepard Company,56 N. L.R. B. 532. SYDNEY-THOMAS CORPORATION55wide unit with the same inclusions and exclusions is appropriate.The A. F. L. disclaims any interest in the Central Avenue plant, butis opposed to a determination of representatives affecting the em-ployees at the other plants of the Company who, it claims, are coveredby its contract.The Company takes the position that only a company-wide unit is appropriate.There appears to be no dispute with respectto inclusions and exclusions.At its 4 plants the Company employs approximately 250 productionand maintenance employees.As previously mentioned, all 4 plantsare situated within a 21/2 mile radius.All production work is done attheWest Eighth Street Central Avenue, and Reading Road plants.The Warehouse is used as a storage building for the Company's sup-plies and is operated by 1 man whose duties are comparable to those ofa shipping and receiving clerk: The same type of work is performed ateach of the 3 production plants; wage scales are uniform at all plants;there is some interchange of personnel among the 3 production plants;and the Company's executive and administrative offices are located atthe Reading Road plant.Moreover, the evidence indicates that theCompany contemplates moving all of its operations into a single build-ing which it has contracted to purchase. It was estimated that thismove would take place in October 1944.Upon the basis of the above facts and the entire record in the case,we find that all production and maintenance employees at all of theCompany's plants, excluding office and clerical employees, plant-protec-tion employees, foremen, assistant foremen, foreladies, assistant fore-ladies, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,* The C I 0 and the A F L requested that their names appear on the ballot as setforth hereinafter in the Direction of Election 56DECISIONS OF NATIONALLABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regul ations-Series 3, as amended, ,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of coll ective bargaining with Sydney-ThomasCorporation, Cincinnati, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employ-ees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Paper Workers OrganizingCommittee, C. 1. 0., or by International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, Local 490, A. F. of L., for the purposes of -collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.